Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/549822     Attorney's Docket #: P9197US00
Filing Date: 8/23/2019; claimed foreign priority to 8/28/2018
					
Applicant: Chang et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Amendment filed 1/12/2021 has been acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the first connecting portion has a first length and a first width, the second connecting portion has a second length less than the first width and a second width less than the first width in a top view of the semiconductor structure, and the second connecting portion is extended from the first connecting portion and is protruded from the side surface in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 1, lines 3-5, it is unclear and confusing to what is meant by the phrase “a supporting element on the upper surface and have a top surface; a semiconductor stack on the upper surface and having a side surface and a lower surface.”  It should probably be –a supporting element on the upper surface of the carrier and having a top surface; a semiconductor stack on the upper surface of the carrier and having a side surface and a lower surface--.  
In claim 1, lines 7-8, it is unclear and confusing to what is meant by the phrase “the lower surface the semiconductor stack.”  It should be probably change to –the lower surface of the semiconductor stack--.

In claim 3, line 3, it is unclear and confusing to what is meant by “the upper surface or the third portion and the upper surface.”  It should probably be –the upper surface of the carrier or between the third portion and the upper surface of the carrier--.
	In claim 4, line 3, it is unclear and confusing to what is meant by “the upper surface.”  It should probably be –the upper surface of the carrier--.
	In claim 5, line 2, it is unclear and confusing to what is meant by “the upper surface.”  It should probably be –the upper surface of the carrier--.
	In claim 7, line 2, it is unclear and confusing to what is meant by “the upper surface.”  It should probably be –the upper surface of the carrier--.  Also in claim 7, it is unclear and confusing to what is meant by “further comprising a sacrificial layer between the surface and the bridge layer.”   Claim 1 claims “a bridge layer having a first potion connecting to the top surface of the supporting element, a second portion, and a third portion directly connecting to the lower surface (of) the semiconductor stack.”  How is a sacrificial layer connected in the third portion, when the third portion is directly connecting to the lower surface of the semiconductor stack as claimed?  Is this sacrificial layer cover the whole bridge layer or one or several of the different portions?  
In claim 8, it is unclear and confusing to what is meant by “wherein the supporting element has a first part and a second part on the first part and the second part is buried in the sacrificial layer.” How is a first part and a second part on the first part and the second part? 
	In claim 12, line 2, it is unclear and confusing to what is meant by “the upper surface.”  It should probably be –the upper surface of the carrier--.
In claim 13, it is unclear and confusing to what is meant by “wherein the supporting element has a first part and a second part on the first part and the second part is buried in the sacrificial layer.” How is a first part and a second part on the first part and the second part? 
 has a first length and a first width, the second connecting portion has a second length less than the first width and a second width less than the first width in a top view of the semiconductor structure, and the second connecting portion is extended from the first connecting portion and is protruded from the side surface.”  The examiner is viewing the claimed structure from figure 2C.  The connection portions of the bridge layer are at the portions labeled 31 and 33.  How are these portions detailing and showing wherein the first connecting portion has a first length and a first width, the second connecting portion has a second length less than the first width and a second width less than the first width in a top view of the semiconductor structure, and the second connecting portion is extended from the first connecting portion and is protruded from the side surface?  It appear the portion that is difference from these portions 31 and 33 is the middle portion 32.   It appears that 31 or 33 should be compared to 32.   Please explain this claimed structure and where it is detailed in the specification and where it is shown in the drawings. 
In claim 16, line 8, the phrase “the side surface” should be –the side surface of the semiconductor stack--.  
In claim 20, it is unclear and confusing to what is meant by “a plurality of semiconductor devices on the surface and forming an array.”  It should probably be “ a plurality of semiconductor devices on the surface of the carrier and forming an array--.
In claim 20, line 11, the phrase “the side surface” should be –the side surface of the semiconductor stack--.  
	Any of claims 1-20 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 16-20, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaud et al. (U.S. Patent Application Publication # 2012/0217511 A1).
In regards to claim 1, Renaud et al. (figures 1-11) specifically figures 10 and 11 show a semiconductor structure, comprising: a carrier 100 having an upper surface (top  along 100 and at 106,128,134); a supporting element 108 on the upper surface (top of 100 along 100 and at 106,128,134) and having a top surface (top of 108); a semiconductor stack (110,112,114,122,124) on the upper surface (top surface along 100 and at 106,128,134) and having a side surface (side of 110,112,114,122,124)  and a lower surface (bottom of 110 in the stack of 110,112,114,122,124); and a bridge layer 136,132,130 having a first portion (furthest left portion of 132,136,130) connecting to the top surface (top of 108) of the supporting element 108, a second portion (middle portion of 132,136,130), and a third portion (furthest right portion of 132,136,130) directly connecting to the lower surface (bottom of 110 in the stack of 110,112,114,122,124) the semiconductor stack (110,112,114,122,124); wherein the second portion (middle portion of 132,136,130) is extended from the third portion (furthest right portion of 132,136,130) toward the first portion (furthest left portion of 132,136,130) and is protruded from the side surface (side of 110,112,114,122,124). 
(see figures 10 and 11).
In regards to claim 3, Renaud et al. show there is no solid supporting material between the second portion and the upper surface or between the third portion and the upper surface (top surface along 100 and at 106,128,134) (see figures 10 and 11).
In regards to claim 4, Renaud et al. show wherein the third portion is located between the semiconductor stack (110,112,114,122,124) and the upper surface (top surface along 100 and at 106,128,134), and is overlapped with the semiconductor stack (110,112,114,122,124) in a vertical direction (see figures 10 and 11).
In regards to claim 5, Renaud et al. show wherein the second portion and the third portion suspended above the upper surface (top surface along 100 and at 106,128,134) by the first portion and the supporting element 108 (see figures 10 and 11).
In regards to claim 6, Renaud et al. show wherein the first portion of the bridge layers 130,132,136 surrounds the supporting element 108 (see figures 10 and 11).
In regards to claim 7, Renaud et al. further comprising a sacrificial layer 132 between the upper surface (top surface along 100 and at 106,128,134) and the bridge layer 136 (see figure 11).
In regards to claim 8, Renaud et al. show wherein the supporting element 108 has a first part and a second part on the first part and the second part is buried in the sacrificial layer 132. 
In regards to claim 9, Renaud et al. show wherein the sacrificial layer 132 comprises a material different from a material of the semiconductor stack (110,112,114,122,124) (see figure 11). 
In regards to claim 10, Renaud et al. show wherein the sacrificial layer 132 comprises a material different from a material of the bridge layer 136 (see figure 11). 
108 has a first thickness and the sacrificial layer 132 has a second thickness less than the first thickness (see figure 11). 
In regards to claim 16, Renaud et al. (figures 1-11) specifically figures 10 and 11  show a semiconductor structure, comprising: a bridge layer 136,132,130  comprising a first connecting portion (furthest left portion of 132,136,130) and a second connecting portion (middle portion of 132,136,130); and a semiconductor stack (110,112,114,122,124) on the first connecting portion (furthest left portion of 132,136,130), having a side surface (side of 110,112,114,122,124) and comprising an active layer; wherein the first connecting portion (furthest left portion of 132,136,130) has a first length, and a first width, the second connecting portion (middle portion of 132,136,130) has a second length less than the first width, and a second width less than the first width in a top view of the semiconductor structure, the second connecting portion (middle portion of 132,136,130) is extended from the first connecting portion (furthest left portion of 132,136,130) and is protruded from the side surface (side of 110,112,114,122,124). 
In regards to claim 17, Lu et al. show wherein the semiconductor stack (110,112,114,122,124) further comprises a first semiconductor layer with a first width and a second semiconductor layer with a second width equal to the first width. 
In regards to claim 18, Lu et al. show wherein the first semiconductor layer has a third length and the second semiconductor layer has a fourth length longer than the third length. 
In regards to claim 19, Lu et al. show wherein the bridge layer 136,132,130  comprises an oxide or a nitride. 
In regards to claim 20, Renaud et al. (figures 1-11) specifically figures 10 and 11  show a semiconductor structure, comprising: a carrier 100 having an upper surface (top surface along 100 and at 106,128,134); and a plurality of semiconductor devices 106,128 on the upper surface (top surface along 100 and at 106,128,134) and forming 106,128 comprising: a supporting element 108 having a top surface (top of 108); a semiconductor stack (110,112,114,122,124) having a side surface (side of (110,112,114,122,124)) and a lower surface (bottom of 110); and a bridge layer 130,136,132 having a first portion (furthest left portion of 132,136,130) connecting to the top surface of the supporting element 108, a second portion (middle portion of 132,136,130), and a third portion (furthest right portion of 132,136,130) directly connecting to the lower surface of the semiconductor stack (110,112,114,122,124); wherein the second portion (middle portion of 132,136,130) is extended from the third portion (furthest right portion of 132,136,130) toward the first portion (furthest left portion of 132,136,130) and is protruded from the side surface (side of (110,112,114,122,124)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a bonding structure and a supporting element  deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.
	
s 12-15, insofar as they can be understood, rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al. (U.S. Patent Application Publication # 2012/0217511 A1).
In regards to claim 12, Renaud et al. further comprising a bonding structure (first portion of 108)  between the upper surface (top surface along 100 and at 106,128,134) and the supporting element (second portion of 108). 
In regards to claim 13, Renaud et al. show wherein the supporting element (second portion of 108) has a first part and a second part on the first part, and the first part is buried in the bonding structure (first portion of 108). 
Therefore, it would have been obvious to one of ordinary skill in the art to use the bonding structure and the supporting element as "merely a matter of obvious engineering choice" as set forth in the above case law.

In regards to claims 14 and 15, Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regards to claim 14, Renaud et al. show wherein the second portion has a length and a thickness less than the length. 
In regards to claim 15, Renaud et al. show wherein a ratio of the thickness to the length is 0.05 to 1. 

Response
Applicant's arguments filed 1/12/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

The insertion of Applicant's additional claimed language, for example, "1-5, 7, 12, 16 and 20" cause for further search and consideration to make this action final.

Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








3/13/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826